NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                       No. 20-2967
                                     ______________

                         ANDELSON FERREIRA-DE SOUZA,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                            ______________

                          On Petition for Review of a Decision
                     and Order of the Board of Immigration Appeals
                             (Agency No. A079-656-584)
                          Immigration Judge: Ramin Rastegar
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 24, 2021

 Before: GREENAWAY, JR., SHWARTZ, Circuit Judges, and KANE, District Judge. *

                                  (Filed: August 6, 2021)
                                      _____________

                                       OPINION∗∗
                                     ______________

GREENAWAY, JR., Circuit Judge.



       *
        The Honorable Yvette Kane, United States District Judge for the Middle District
of Pennsylvania, sitting by designation.

       ∗∗
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Petitioner Andelson Ferreira-De Souza (“Souza”) seeks review of the August 27,

2020, decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal of an

Immigration Judge’s (“IJ”) denial of his second motion to reopen his removal

proceedings. The BIA did not abuse its discretion in denying this motion. We will deny

Souza’s petition.

I.     BACKGROUND

       Souza is a citizen of Brazil who entered the United States through Nogales,

Arizona without inspection in May 2002. Shortly after his arrival, the Immigration and

Naturalization Service served Souza with a Notice to Appear (“NTA”) in Immigration

Court that failed to specify the date and time of Souza’s hearing. The NTA charged that

Souza was subject to removal under 8 U.S.C. § 1182(a)(6)(A)(i). A Notice of Hearing

was later mailed to Souza, stating that his case was scheduled for a master calendar

hearing on May 13, 2002. Souza appeared for the hearing. At a subsequent master

calendar hearing in August 2002, the Immigration Court granted Souza voluntary

departure until December 2002, with an alternate order of removal to Brazil. Souza did

not appeal the IJ’s decision. It then became a final administrative order of removal.

Souza did not depart the United States within the voluntary departure period. Thus, the

alternate order of removal became final.

       In February 2019, Souza, through counsel, moved to reopen his removal

proceedings. He sought sua sponte reopening pursuant to Pereira v. Sessions, 138 S. Ct.

2105 (2018). In that case, the Supreme Court held that an NTA that does not designate a

specific time and place of a noncitizen’s removal proceedings does not trigger the stop-

                                             2
time rule ending the period of continuous presence in the United States for purposes of 8

U.S.C. § 1229b(d)(1). Id. at 2109-10. The IJ denied Souza’s motion to reopen, finding

that the service of both the NTA and subsequent Notice of Hearing were enough to vest

the court with jurisdiction and to meet the statutory notice requirements in 8 U.S.C. §

1229(a). The IJ determined that Souza could not meet the ten-year continuous physical

presence requirement and therefore could not establish prima facie eligibility for

cancellation of removal. The IJ also found that Souza did not establish exceptional

circumstances requiring sua sponte reopening of the proceedings.

       In October 2019, Souza, again through counsel, filed a second motion to reopen,

alleging that country conditions had changed in Brazil. Souza claimed that he would be

targeted in Brazil based on his bisexual orientation and rising violence against LGBTQ

individuals following Jair Bolsonaro’s election as president. In support of his motion to

reopen, Souza submitted an asylum application and written statement in which he

asserted that he has always been bisexual but got married and had three children because

of family pressure. Souza also submitted several articles documenting political and civil

strife and human rights conditions in Brazil, including articles about a rise in aggression

toward LGBTQ individuals following Bolsonaro’s rise to power.

       Souza did not mention his sexual orientation in his prior immigration proceedings,

and he did not file an asylum application during his 2002 proceedings. The Department

of Homeland Security opposed Souza’s motion.

       In January 2020, the IJ denied Souza’s motion to reopen. The IJ determined that

the articles that Souza submitted did not show that conditions have worsened for the

                                             3
LGBTQ community since his last proceedings in 2002. The IJ thus concluded that Souza

failed to provide sufficient evidence showing changed country conditions, prima facie

eligibility for relief, or a likelihood of success upon reopening. The IJ also held that his

motion was time-barred and number-barred, and that Souza had failed to establish

exceptional circumstances warranting sua sponte reopening of his case.

       Souza appealed the decision to the BIA, which adopted and affirmed the IJ’s

decision in August 2020. The BIA found no clear error in the IJ’s factual findings and

agreed that Souza had not established a material change in country conditions in Brazil or

prima facie eligibility for relief. Souza now seeks review of the BIA’s decision

dismissing his appeal. 1

II.    JURISDICTION AND STANDARD OF REVIEW

       The IJ had jurisdiction to review Souza’s motion to reopen pursuant to 8 C.F.R. §

1003.23, and the BIA had jurisdiction to review his appeal pursuant to 8 C.F.R. §



1
  On appeal before this Court, Souza argues that the BIA “rendered an arbitrary decision
when it failed to determine sua sponte that the [NTA] served on [him] was defective and
was not cured by subsequent notice of hearing.” Pet’r’s Br. 24. But as the BIA noted,
Souza did not appeal the IJ’s March 5, 2019 decision, which addressed that matter. The
BIA therefore did not reach the jurisdictional issue. As a result, we lack jurisdiction over
Souza’s argument in his opening brief about the defectiveness of his NTA. See Cospito
v. Att’y Gen., 539 F.3d 166, 170 n.2 (3d Cir. 2008) (exhaustion of administrative
remedies is “mandatory and jurisdictional”) (citing 8 U.S.C. § 1252(d)(1)). We also lack
jurisdiction over Souza’s challenge to the BIA’s refusal to sua sponte reopen his
proceedings because of the defective NTA. Souza does not meet any exception that
would vest us with jurisdiction. See Sang Goo Park v. Att’y Gen., 846 F.3d 645, 650-51
(3d Cir. 2017) (holding that the Court lacks jurisdiction to review BIA decisions denying
sua sponte reopening absent two exceptions: reliance on an “incorrect legal premise,” or
when the BIA has “constrained its discretion through rule or settled course of
adjudication”).
                                              4
1003.1(b)(3). We have jurisdiction to review the BIA’s decision pursuant to 8 U.S.C. §

1252(a)(1).

       We review the BIA’s denial of a motion to reopen for abuse of discretion. Liu v.

Att’y Gen., 555 F.3d 145, 148 (3d Cir. 2009). We will only disturb the BIA’s denial of a

motion to reopen where it was “arbitrary, irrational, or contrary to law.” Guo v. Ashcroft,

386 F.3d 556, 562 (3d Cir. 2004) (quoting Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994)),

as amended (Dec. 3, 2004). We treat the BIA’s factual determinations as “conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8

U.S.C. § 1252(b)(4)(B). And we review the BIA’s legal conclusions under a de novo

standard of review. Borges v. Gonzales, 402 F.3d 398, 404 (3d Cir. 2005). Because the

BIA affirmed and specifically referenced the decision of the IJ, we will review the

referenced sections of the IJ’s opinion. Li Hua Yuan v. Att’y Gen., 642 F.3d 420, 425 (3d

Cir. 2011).

III.   ANALYSIS

       We agree with Respondent that the BIA acted within its discretion when it denied

Souza’s second and untimely motion to reopen.

       Generally, a petitioner may file only one motion to reopen proceedings, within

ninety days after a final administrative decision. 8 U.S.C. § 1229a(c)(7)(A)-(C). But a

change in country conditions in the country to which a petitioner has been ordered

removed may provide an exception to those time and number restrictions, where evidence

of changed country conditions “is material and was not available and could not have been

discovered or presented at the previous proceeding.” 8 C.F.R. § 1003.23(b)(4)(i).

                                             5
       Here, Souza needed to show a change in country conditions in Brazil that occurred

since his prior proceeding in August 2002—when he agreed to voluntary departure.

Souza alleges that he would be persecuted in Brazil because of his bisexual identity. See

Pet’r’s Br. 26 (“[T]he current president of Brazil’s actions threaten LGBTQ lives,

freedom and rights and [Souza’s] political opinion.”). In support of his motion to reopen,

Souza submitted an asylum application and written testimony claiming that he has always

been bisexual, despite being married with three children. Souza also submitted several

articles documenting political and civil strife in Brazil, including articles regarding a rise

in aggression toward LGBTQ individuals following Bolsonaro’s election to the

presidency.

       But the IJ’s decision, and the BIA’s subsequent review of that decision, both

reveal that each considered the arguments and evidence that Souza presented. The IJ

concluded that although the 2018 Department of State Human Rights Report for Brazil

“does indicate that violence against the LGBTI community remains a serious problem in

Brazil, [Souza] has not provided evidence to demonstrate that country conditions have

worsened for this community since his last proceedings in 2002.” App. 39-40. Indeed,

the IJ noted that the materials Souza submitted show that Brazil legalized same sex

marriage in 2013 and that several states in Brazil have enacted laws prohibiting

discrimination because of sexual orientation. The IJ determined that Souza had not

“provided any evidence to indicate that such rights or laws have been repealed since the

presidential election. Nor has [Souza] explained why he failed to make any mention of

his sexual orientation in his first motion to reopen filed on February 8, 2019.” App. 40.

                                               6
The IJ thus held that Souza did not satisfy his burden under 8 C.F.R. § 1003.23(b)(3), and

the BIA found no clear error in the IJ’s factual findings. 2

       The IJ, and the BIA on review, meaningfully considered the evidence and

arguments presented. Souza’s submissions themselves showed a continuation of

mistreatment of LGBTQ individuals in Brazil, rather than a material change in country

conditions. Thus, the BIA did not abuse its discretion in denying his motion to reopen.

See Pllumi v. Att’y Gen., 642 F.3d 155, 161 (3d Cir. 2011) (BIA did not err in denying

reopening when evidence did “not indicate meaningfully changed country conditions,”

but instead “suggest[ed] that the conditions described have persisted” (internal quotation

marks omitted)).

IV.    CONCLUSION

       For these reasons, we will deny the petition for review.




2
 In addition to failing to show materially changed country conditions, Souza failed to
establish prima facie eligibility for relief because the evidence he presented did not
demonstrate that he would be personally targeted for persecution in Brazil based on his
sexual orientation.
                                              7